DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (2011/0126828 A1).
Regarding to claim 1, Wu et al teach an air purifier (1 in Fig. 1) with an integrated air filtering mask (7 in Fig. 9), comprising: a housing (11 in Fig. 1) having a housing-base and a housing-body, wherein the housing-base is provided with a filter-tube coupling portion (151) and a plurality of air inlet holes (14), and the housing-body is provided with a fan (3); a casing having a mask (7 in Fig. 9) and a conduit (151), wherein the mask (7) is detachably coupled with the fan (3) receiving slot; and an air filter (21) disposed within the housing (11).
Regarding to claims 2 and 3, Wu et al show in Figure 9 that the air purifier (11) and filter mask (7) formed into a snap-fit structure or a matching structure.
Regarding to claim 7, Wu et al show in Figure 1 that the filter-tube coupling portion (151) is formed into a filter-tube coupling cylinder coupled with the air vent hole (15).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (2011/0126828 A1), as applied supra.
Regarding to claim 4-6, Wu et al show in Figure 9 that the air purifier (11) connected to the filtering mask (7) by a hole through the mask (7), and not a zippered structure, or an adapter on the edge of the mask, or a clasping-strip assembly.  It would have obvious to a person having ordinary skill in the art at the time the invention was made to substitute the connector between the air purifier and filtering mask of Wu et al by any of the known connector such as a zippered structure, an adapter on the edge of mask, and a clasping-strip assembly as interchangeable equivalents, because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of effectively facilitate the connecting action to hold the air purifier onto the filtering smoke mask.  “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”.  KSR Int’l Co. v. Teleflex Inc., 127 S.Ct.1727, 82 USPQ2d 1385 (2007).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (2011/0126828 A1), as applied supra, in view of Tai (5,746,492).
Regarding to claims 8 and 10 calling for the air purifier having an escape warning element and a power supply module.  Tai discloses a smoke mask (22) having a warning element (11) such as an emergency light (col. 1, lines 6-8, col. 2, lines 45-60) and a power supply module (12, col. 1, lines 43-52, col. 2, lines 4-7).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide an emergency light and a power supply module as taught by Tai in the air purifier of the smoke mask of Wu et al to allow people to find the smoke mask easily in the dark room in the fire and to prevent them from being hurt by the smoke (col. 1, lines 25-28).
14.	Regarding to claim 9, Wu et al disclose the power supply module of the smoke mask (7) being a photovoltaic battery pack (172, paragraphs 0008 & 0020).
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        August 23, 2022